      Case 4:20-cv-00200-WS-HTC Document 17 Filed 09/02/20 Page 1 of 2



                                                                           Page 1 of 2


            IN THE UNITED STATES DISTRICT COURT FOR THE
                   NORTHERN DISTRICT OF FLORIDA
                       TALLAHASSEE DIVISION



JOSIAH JACKSON,

      Plaintiff,

v.                                                        4:20cv200–WS/HTC

FLORIDA STATE HOSPITAL,
DIRECTOR SUSAN TRUEBLOOD, and
F. POTTER,

      Defendants.



               ORDER ADOPTING THE MAGISTRATE JUDGE’S
                   REPORT AND RECOMMENDATION

      Before the court is the magistrate judge's report and recommendation (ECF

No. 9) docketed June 26, 2020. The magistrate judge recommends that the

plaintiff's claims against the Florida State Hospital and Director Susan Trueblood

be dismissed for failure to state a claim upon which relief may be granted. The

plaintiff has filed no objections to the report and recommendation.

      Having reviewed the record, the court finds that the magistrate judge’s

report and recommendation is due to be adopted.

      Accordingly, it is ORDERED:
      Case 4:20-cv-00200-WS-HTC Document 17 Filed 09/02/20 Page 2 of 2



                                                                            Page 2 of 2


      1. The magistrate judge’s report and recommendation (ECF No. 9) is hereby

ADOPTED and incorporated by reference in this order.

      2. The plaintiff's claims against the Florida State Hospital and Director

Susan Trueblood are DISMISSED for failure to state a claim upon which relief

may be granted.

      3. The clerk shall note on the docket that the Florida State Hospital and

Director Susan Trueblood have been terminated as defendants in this case.

      DONE AND ORDERED this            2nd      day of     September      , 2020.




                                s/ William Stafford
                                WILLIAM STAFFORD
                                SENIOR UNITED STATES DISTRICT JUDGE
